DETAILED ACTION
	The following is a response to the amendment filed 1/13/2022 which has been entered.
Response to Amendment
	Claims 1, 2, 4-6 and 8-12 are pending in the application. Claim 12 is new.
	-The claim objection has been withdrawn due to applicant amending claims 1 and 11 accordingly.
	Response to Arguments
Applicant’s arguments with respect to the recitations in the preamble of claims 1, 10 and 11 have been fully considered.  Although applicant has amended claims 1, 10 and 11 deleting the recitation “in particular for an aircraft”, the limitations as recited in claim 10 (and now new claim 12) still doesn’t seem to recite different scope of coverage. However, based on applicant’s arguments pertaining to the “turbomachine” limitation, the examiner has withdrawn the 112(b) rejection. 
Allowable Subject Matter
Claims 1, 2, 4-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a mechanical reduction gear for a turbomachine having a sun gear, a ring gear, planet gears held by a planet carrier and meshing with the sun and ring gears, the planet gear having a first toothing with a diameter meshing with the sun gear and a second toothing with a different diameter meshing with the ring gear both toothings having herringbone teeth, the toothings of each gear are symmetrical with wherein each planet gear has a cylindrical body and an annular web extending radially outwards from the middle of body in which the teeth of the second toothing is located at axial ends of the body and the first toothing teeth is located at outer periphery of web and in combination with the limitations as written in claim 1.
-(as to claim 11) a mechanical reduction gear for a turbomachine having a sun gear, a ring gear, planet gears held by a planet carrier and meshing with the sun and ring gears, the planet gear having a first toothing with a diameter meshing with the sun gear and a second toothing with a different diameter meshing with the ring gear both toothings having herringbone teeth, the toothings of each gear are symmetrical with respect to a perpendicular plane passing through middle of gear, the herringbone of the first toothing formed by upstream teeth separated from downstream teeth arranged on either side of the plane, the upstream and downstream toothing of the second toothing are separated by the first toothing, the ring gear having upstream and downstream herringbone teeth located on either side of the plane separated by the second toothing in which the teeth are carried by two rings fixed one to the other on a ring gear carrier wherein the carrier has a general biconic and symmetrical shape with respect to the plane passing through the middle of the largest diameter of the carrier and in combination with the limitations as written in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 24, 2022